Owner: 5 Brothen Partnership Trainer: Gerardo Villanueva Jockey: Ilario Ortiz
          October 2, 2011 300 Yards Time: 15.6631 Race #23
                              2nd: La Samba




                                                                 GOVERNMENT
                                                                   EXHIBIT
                                                                     1
                                                                   V-16-77
    GOVERNMENT
      EXHIBIT
        2


-     V-16-77
GOVERNMENT
  EXHIBIT
    5
  V-16-77
GOVERNMENT
  EXHIBIT
    7
  V-16-77
                                                                                                                                                                                                                        GOVERNMENT
                                                                                                                                                                                                                          EXHIBIT
                                                                                                                                                                                                                               9
                                                                                                                                                                                                                             V-16-77



                                                                                                                                                     .....                       ....           ~
                                                                                                                                                                                                     ..       '



                                  . -~·~ ~ ~ f t                                                                       )       ~·~ _ja_dl;J, ~ ~ ·.,
                  '.d'r~~- . . :~,:. ~7xh, /),JM
:.~~:t,Ef~:. E~~J~1a,.,Jp,,,1;~.             -v-0', ~ ·-.1 ~
                                                                                                                                                                     .-~~o/ ~: :·
 ,,,... ;-;i,;.          }c.~.                 '    '                                                   •I,,. .                .,            . .                             V                                    fl~



it':_-~ Mb~·~                                                                                                -
. ·,_ ,·_'.'. :···Ve~~ 1 ~ tt                                                                     IAtl,NftP oJ ,.
<fCM 1-Jtt f1fMJ                                                                        ~ Pkt 4ia0 ~ ~ lfjf~.)
- ~Aw)                                                                                                                 ~~-f~£ .
 .; .. Q . ,,                                                      ; /.. ~.                             tuJ             lleJu ti£_ oJ Mth-J1 ~ :··
.' :_:; fr ?W-
           '
                                                                                 ~ l;Tl) a,J ~ ~ 1w/f~? .
                                                                                                                                                                                                          '                                         .   _,,



    .·                                                                                                                                                           ~ ~~. ~                                                                                 .




~' -tt» -~ ffo ~+ ,~) -t t . . --
~-· .- 1ill ir,DTo If m. ~·
       •                     -             .
                                                                                                                                                                     111 /
                                                                                                                                                                                                     -~-~<r· .-.·: _- ·
                                                                                                                                                                                                                   •    ·"    \ <'' .•




?i? . ~t. ~ .r P• ~ 17Qj
  ••       ,.
                ''..    f'       "'    '   . • •'             .,    '   '
                                                                            .•              •;ii                                                                                                1- . L ~ A . 1
                                                                                                                                                                                                                             (j      () ~
                                                                                                                                                                                                                                         '   "     "
                                                                                                                                                                                                                                                 ~ ,:




                               0                                                                                                                                                                     ~l5[

~L~~~~ . ~ ~£ 1i ~ ~ ~~ ~~-~utJ~--
       ,               I\ ,      JI,                    () Jn, ,   J '"' "' '·    · ,   ~      ... ,.   JJ       6 •       n    1   ,   •   A.   ,    •      •   -   P       n . .. .   J·±...:___
                                                                                                                                                                                          ··· •     __L__...,__ . u . _ _ -
~~          ~~ ~~ 1/)J'1RdJ.
                --y




jfJ t~ c a /40; ~ t J)t/4~ lj -~-
        1_~ ~ WP      a-i   fk ~~ Mn~
Mlf'   f6c, .
